IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT



COMMONWEALTH OF PENNSYLVANIA,                : No. 11 EM 2020
                                             :
                   Respondent                :
                                             :
                                             :
             v.                              :
                                             :
                                             :
BERNARD JACKSON,                             :
                                             :
                   Petitioner                :




                                     ORDER

PER CURIAM

      AND NOW, this 20th day of April, 2020, the Application for Leave to File for

Allowance of Appeal Nunc Pro Tunc is DENIED.